Citation Nr: 1500480	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-39 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran had active service from October 1948 to October 1974.  The Veteran died in November 2008 and the appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), at 70 percent disabling; hepatitis B, at 20; bilateral hearing loss, at 10; tinnitus, at 10; right carpal tunnel syndrome, at 10; right middle finger fracture, noncompensable; and residuals of a shell fragment wound, noncompensable.  The combined evaluation for compensation purposes was 80 percent.  A total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was also in effect.

2.  On the Veteran's official Certificate of Death, the immediate cause of death was biliary cancer.

3.  The Veteran's biliary cancer had its onset in service.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends in her May 2009 notice of disagreement and elsewhere that the Veteran's service in both Korea and Vietnam caused his positive clinical test for liver flukes, which in turn caused his cholangiocarcinoma (biliary cancer).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2014).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran died in November 2008.  On the Veteran's official Certificate of Death, the immediate cause of death was biliary cancer.

In November 2008, the Veteran's treating physician, Dr. Stephen Beck, opined that: 

[The Veteran] was diagnosed with cholangiocarcinoma eight years ago, and has had a second cholangiocarcinoma diagnosed recently.

Since this disease is relatively rare in the Western world, [the Veteran's] military service in Vietnam and Korea could have placed him at risk for this disease by exposing him to liver flukes only found in Southeast Asia.  I performed an evaluation looking for evidence of infection with liver flukes....[The Veteran's] serum Fasciola titer was weakly positive....His medical history is negative for other cholangiocarcinoma risk factors.

It is my medical opinion [that] the evidence therefore reflects a prior infection with Fasciola.  It does not seem that he has an active infection, but a prior infection just as likely as not resulted in his cholangiocarcinoma.

In December 2008, another physician, Dr. John Farley, concurred that the Veteran's positive serum titre test for fasciola "suggested that he had had a past infection which can be an etiology of cholangiocarcinoma."

In April 2009, a VA examiner acknowledged that "Cholangiocarcinoma (CCA) is rare in the west-it is only 3 [percent] of total GI [gastrointestinal] cancers and the overall incidence in the US is around 1-2 cases per 100,000.  The incidence in Southeast Asia is 5-15 times this."  The examiner further acknowledged that "the main risk factor in Southeast Asia [for CCA] is infection by liver flukes....In this specific case, there is no evidence of acute liver fluke infection while he was in the service in Asia.  But note, acute symptoms are rare."  Although the VA examiner provided a negative nexus opinion based on the fact that the Veteran's positive liver fluke test could have shown the development of liver flukes from his native Puerto Rico rather than from Southeast Asia, he provided no evidence of alternative cholangiocarcinoma risk factors.  Further, the examiner did not explain why the far greater incidence of cholangiocarcinoma in Southeast Asia, as compared to the United States, would not lead to a positive nexus opinion.

Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Here, Dr. Beck's November 2008 opinion is the most probative because he considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's cholangiocarcinoma resulted from his exposure to liver flukes which are "only found in Southeast Asia," and no other cholangiocarcinoma risk factors were present.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Since reasonable doubt has arisen as to the gravamen of the appellant's claim, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Dr. Beck's November 2008 opinion provides the basis for reasonable doubt, and thus service connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


